Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/23/2022.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas J. Angelocci on 3/3/2022.

The application has been amended as follows: 

1. (CURRENTLY AMENDED) A system for connecting a first contact with a second contact, the system comprising:
a first housing;
a second housing;
a first contact in the form of a plug fixed within a cavity of a first receiver;
a second contact in the form of a socket fixed within a cavity of a second receiver, wherein the socket is sized and arranged to receive the plug in a mating connection, and one of the first receiver and the second receiver is sized and arranged to receive the other of the first receiver and the second receiver;
and
a second cover having a closed position and an open position, wherein the second cover seals an interior of the second receiver in the closed position;
wherein the first receiver is disposed at least partially within the first housing and the second receiver is disposed at least partially within the second housing;
wherein the first housing and the first receiver each define an outer edge that are generally co-planar, and the second housing and the second receiver each define an outer edge that are generally co-planar, wherein the first cover seals against the outer edges of the first
receiver and the first housing when the first cover is in the closed position and the second cover seals against the outer edges of the second receiver and the second housing when the second cover is in the closed position;
wherein relative movement of the first receiver toward the second receiver automatically moves the first and second covers from the closed positions to the open positions via a kinematic linkage that begins at a pre-defined distance between the first and second receiver.

2. (CANCELED).

3. (CURRENTLY AMENDED) The system of claim 1 [[2]], wherein the first cover seals an opening of the first housing when in the closed position and the second cover seals an opening of the second housing when in the closed position.

4. (CANCELED).

5. (ORIGINAL) The system of claim 1, wherein the first contact is received in the second contact in a connected state, the first and second covers are in the open position in the 

6. (ORIGINAL) The system of claim 5, wherein the first receiver and the second receiver have a cylindrical shape, the first receiver defines an annular space between the first contact the first receiver, and the second receiver is received in the annular space when the first and second contacts are in the connected state.

7. (ORIGINAL) The system of claim 1, wherein the first and second covers are biased toward the closed position, wherein movement of the first and second receivers away from each other automatically moves the first and second covers toward the closed position.

8. (ORIGINAL) The system of claim 1 further comprising a first sealing member disposed between the first cover and first receiver when the first cover is in the closed position and a second sealing member disposed between the second cover and the second receiver when the second cover is in the closed position.

9. (CURRENTLY AMENDED) The system of claim 1 [[4]], wherein the first cover and the second cover each include a sealing material disposed on an inner surface of the first and second covers, wherein the sealing material on each of the first and second cover contacts the outer edges of the first receiver, first housing, second receiver, and second housing, respectively, when the first and second covers are in the closed position.

10. (ORIGINAL) The system of claim 1, wherein the second receiver includes a head portion at an inner end thereof and having an enlarged diameter relative to an outer end of the second receiver, and wherein an outer end of the first connector seals against the head portion 

11. (ORIGINAL) The system of claim 10, wherein the first connector includes an inner ledge portion, and the outer end of the second receiver seals against the inner ledge portion when the first and second receivers are connected.

12. (CURRENTLY AMENDED) A system for connecting a first contact with a second contact, the system comprising:
a first contact in the form of a plug fixed within a cavity of a first receiver;
a second contact in the form of a socket fixed within a cavity of a second receiver, wherein the socket is sized and arranged to receive the plug in a mating connection, and one of
 the first receiver and the second receiver is sized and arranged to receive the other of the first receiver and the second receiver;
a first cover having a closed position and an open position, wherein the first cover seals an interior of the first receiver in the closed position;
a second cover having a closed position and an open position, wherein the second cover seals an interior of the second receiver in the closed position;
wherein relative movement of the first receiver toward the second receiver automatically moves the first and second covers from the closed positions to the open positions via a kinematic linkage that begins at a pre-defined distance between the first and second receiver;

receivers 

13. (CURRENTLY AMENDED) A method for connecting a first contact with a second contact, the method comprising the steps of:
translating a first contact in the form of a plug and a second contact in the form of a socket from a disconnected position relatively axially toward each other into a connected position, wherein the plug is fixed within a first receiver and the socket is fixed within a second receiver and the first receiver and the second receiver axially overlap in the connected position;
in response to translating the plug and socket relatively toward each other, moving a first cover away from a sealed closed position on the first receiver toward an open position and a moving a second cover away from a sealed closed position on the second receiver toward an open position; 
in response to translating the plug and socket relatively away from each other, disposing a U-shaped cover over the first and second receivers to shield the first receiver and second receivers when the first and second covers are moved away from the sealed closed position and the second receiver is not received in the first receiver; and
wherein the first cover and the second cover are kinematically linked in response to moving the first and second receivers toward each other at a predefined distance between the 

14. (ORIGINAL) The method of claim 13, wherein the first receiver is fixed to a first housing, and the second receiver is fixed to a second housing, and the first and second
covers seal the first and second housings, respectively, when the first and second covers are in the closed position.

15. (PREVIOUSTLY AMENDED) The method of claim 13, wherein the first receiver and the first contact define an annular space therebetween, and the second receiver is received in the first receiver when the first and second covers are open, wherein an outer end of the first 
receiver seals against an inner portion of the second receiver when the second receiver is received in the annular space.

16. (CURRENTLY AMENDED) A system for connecting a first contact with a second contact, the system comprising:
a first contact fixed within a cavity of a first receiver;
a second contact fixed within a cavity of a second receiver,
wherein the second contact is sized and arranged to mate with the first contact,
wherein the first receiver is sized and arranged to mate with the second receiver;
a first cover associated with the first receiver and having a closed position and an open position;
a second cover associated with the second receiver and having a closed position and an open position;
a U-shaped cover disposed over the first and second receivers and configured to shield the first receiver and second receivers when the first and second covers are moved away from the closed position and the second receiver is not received in the first receiver;
wherein relative movement of the first receiver toward the second receiver automatically moves the first and second covers from the closed positions to the open positions via a kinematic linkage that begins at a pre-defined distance between the first and second receiver.

17. (ORIGINAL) The system of claim 16, wherein the first receiver and the second receiver have a cylindrical shape, the first receiver defines an annular space between the first contact the first receiver, and the second receiver is received in the annular space when the first and second contacts are in a connected state.

18. (ORIGINAL) The system of claim 17, wherein, in the connected state, the first contact is radially within the second contact, the second contact 1s radially within the second receiver, and the second receiver is radially within the first receiver.

19. (ORIGINAL) The system of claim 16, wherein the second contact and the second receiver are radially adjacent, and the second contact defines a radially interior space, wherein 

20. (ORIGINAL) The system of claim 16, wherein the first and second covers seal the cavities of the first and the second receivers, respectively, when the first and second covers are in the closed position.

21. (NEW) The system of claim 12, further comprising a first housing and a second housing, wherein the first receiver is disposed at least partially within the first housing and the second receiver is disposed at least partially within the second housing.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to provide, teach or suggest the first housing and the first receiver each define an outer edge that are generally co-planar, and the second housing and the second receiver each define an outer edge that are generally co-planar, wherein the first cover seals against the outer edges of the first receiver and the first housing when the first cover is in the closed position and the second cover seals against the outer edges of the second receiver and the second housing when the second cover is in the closed position. In regard to claims 12, 13, 16, the prior art fails to provide, teach or suggest a U-shaped cover disposed over the first and second receivers and configured to shield the first receiver and second receivers when the first and second covers are moved away from the closed position and the second receiver is not received in the first receiver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdt
3/3/2022

/THO D TA/Primary Examiner, Art Unit 2831